Name: Commission Decision (EU) 2018/495 of 22 March 2018 amending the Annex to the Monetary Agreement between the European Union and the Vatican City State
 Type: Decision
 Subject Matter: international affairs;  criminal law;  monetary relations;  free movement of capital;  European construction;  Europe
 Date Published: 2018-03-23

 23.3.2018 EN Official Journal of the European Union L 81/77 COMMISSION DECISION (EU) 2018/495 of 22 March 2018 amending the Annex to the Monetary Agreement between the European Union and the Vatican City State THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Monetary Agreement of 17 December 2009 between the European Union and the Vatican City State, and in particular Article 8(3) thereof, Whereas: (1) Article 8(1) of the Monetary Agreement between the European Union and the Vatican City State (the Monetary Agreement) requires the Vatican City State to implement Union legal acts and rules on euro banknotes and coins, prevention of money laundering, of fraud and counterfeiting of cash and non-cash means of payment; medals and tokens and statistical reporting requirements. Those acts and rules are listed in the Annex to the Monetary Agreement. (2) The Annex to the Monetary Agreement needs to be amended by the Commission every year to take into account the new relevant Union legal acts and rules and the amendments to the existing ones. (3) Some new relevant legal acts and rules of the Union and some amendments to existing legal acts were adopted and have to be added to the Annex. (4) The Annex to the Monetary Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to the Monetary Agreement between the European Union and the Vatican City State is replaced by the text in the Annex to this Decision. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 22 March 2018. For the Commission The President Jean-Claude JUNCKER ANNEX ANNEX Legal Provisions to be implemented Deadline for implementing Prevention of money laundering 1 Directive 2005/60/EC of the European Parliament and of the Council of 26 October 2005 on the prevention of the use of the financial system for the purpose of money laundering and terrorist financing (OJ L 309, 25.11.2005, p. 15) (*) Amended by: 31 December 2010 2 Directive 2008/20/EC of the European Parliament and of the Council of 11 March 2008 amending Directive 2005/60/EC on the prevention of the use of the financial system for the purpose of money laundering and terrorist financing, as regards the implementing powers conferred on the Commission (OJ L 76, 19.3.2008, p. 46). Supplemented by: 3 Council Framework Decision 2001/500/JHA of 26 June 2001 on money laundering, the identification, tracing, freezing, seizing and confiscation of instrumentalities and the proceeds of crime (OJ L 182, 5.7.2001, p. 1). 4 Regulation (EC) No 1889/2005 of the European Parliament and of the Council of 26 October 2005 on controls of cash entering or leaving the Community (OJ L 309, 25.11.2005, p. 9). 5 Commission Directive 2006/70/EC of 1 August 2006 laying down implementing measures for Directive 2005/60/EC of the European Parliament and of the Council as regards the definition of politically exposed person and the technical criteria for simplified customer due diligence procedures and for exemption on grounds of a financial activity conducted on an occasional or very limited basis (OJ L 214, 4.8.2006, p. 29) (**) 6 Regulation (EC) No 1781/2006 of the European Parliament and of the Council of 15 November 2006 on information on the payer accompanying transfers of funds (OJ L 345, 8.12.2006, p. 1). 7 Directive 2014/42/EU of the European Parliament and of the Council of 3 April 2014 on the freezing and confiscation of instrumentalities and proceeds of crime in the European Union (OJ L 127, 29.4.2014, p. 39). 31 December 2016 (2) 8 Regulation (EU) 2015/847 of the European Parliament and of the Council of 20 May 2015 on information accompanying transfers of funds and repealing Regulation (EC) No 1781/2006 (OJ L 141, 5.6.2015, p. 1). 31 December 2017 (3) 9 Directive (EU) 2015/849 of the European Parliament and of the Council of 20 May 2015 on the prevention of the use of the financial system for the purposes of money laundering or terrorist financing, amending Regulation (EU) No 648/2012 of the European Parliament and of the Council, and repealing Directive 2005/60/EC of the European Parliament and of the Council and Commission Directive 2006/70/EC (OJ L 141, 5.6.2015, p. 73). Supplemented by: 31 December 2017 (3) 10 Commission Delegated Regulation (EU) 2016/1675 of 14 July 2016 supplementing Directive (EU) 2015/849 of the European Parliament and of the Council by identifying high-risk third countries with strategic deficiencies (OJ L 254, 20.9.2016, p. 1). 31 December 2017 (5) Prevention of fraud and counterfeiting 11 Council Framework Decision 2001/413/JHA of 28 May 2001 combating fraud and counterfeiting of non-cash means of payment (OJ L 149, 2.6.2001, p. 1). 31 December 2010 12 Council Regulation (EC) No 1338/2001 of 28 June 2001 laying down measures necessary for the protection of the euro against counterfeiting (OJ L 181, 4.7.2001, p. 6). Amended by: 31 December 2010 13 Council Regulation (EC) No 44/2009 of 18 December 2008 amending Regulation (EC) No 1338/2001 laying down measures necessary for the protection of the euro against counterfeiting (OJ L 17, 22.1.2009, p. 1). 14 Council Regulation (EC) No 2182/2004 of 6 December 2004 concerning medals and tokens similar to euro coins (OJ L 373, 21.12.2004, p. 1). Amended by: 31 December 2010 15 Council Regulation (EC) No 46/2009 of 18 December 2008 amending Regulation (EC) No 2182/2004 concerning medals and tokens similar to euro coins (OJ L 17, 22.1.2009, p. 5). 16 Directive 2014/62/EU of the European Parliament and of the Council of 15 May 2014 on the protection of the euro and other currencies against counterfeiting by criminal law, and replacing Council Framework Decision 2000/383/JHA (OJ L 151, 21.5.2014, p. 1). 31 December 2016 (2) Rules on euro banknotes and coins 17 Council Conclusions of 10 May 1999 on the quality management system for euro coins 31 December 2010 18 Communication from the Commission 2001/C 318/03 of 22 October 2001 on copyright protection of the common face design of the euro coins (C(2001) 600 final) (OJ C 318, 13.11.2001, p. 3). 31 December 2010 19 Guideline ECB/2003/5 of the European Central Bank of 20 March 2003 on the enforcement of measures to counter non-compliant reproductions of euro banknotes and on the exchange and withdrawal of euro banknotes (OJ L 78, 25.3.2003, p. 20). Amended by: 31 December 2010 20 Guideline ECB/2013/11 of the European Central Bank of 19 April 2013 amending Guideline ECB/2003/5 on the enforcement of measures to counter non-compliant reproductions of euro banknotes and on the exchange and withdrawal of euro banknotes (OJ L 118, 30.4.2013, p. 43). 31 December 2014 (1) 21 Decision ECB/2010/14 of the European Central Bank of 16 September 2010 on the authenticity and fitness checking and recirculation of euro banknotes (OJ L 267, 9.10.2010, p. 1). Amended by: 31 December 2012 22 Decision ECB/2012/19 of the European Central Bank of 7 September 2012 (OJ L 253, 20.9.2012, p. 19). 31 December 2013 (1) 23 Regulation (EU) No 1210/2010 of the European Parliament and of the Council of 15 December 2010 concerning authentication of euro coins and handling of euro coins unfit for circulation (OJ L 339, 22.12.2010, p. 1). 31 December 2012 24 Regulation (EU) No 651/2012 of the European Parliament and of the Council of 4 July 2012 on the issuance of euro coins (OJ L 201, 27.7.2012, p. 135). 31 December 2013 (1) 25 Decision ECB/2013/10 of the European Central Bank of 19 April 2013 on the denominations, specifications, reproduction, exchange and withdrawal of euro banknotes (OJ L 118, 30.4.2013, p. 37). 31 December 2014 (1) 26 Council Regulation (EU) No 729/2014 of 24 June 2014 on denominations and technical specifications of euro coins intended for circulation (Recast) (OJ L 194, 2.7.2014, p. 1). 31 December 2013 (2) Section of the Annex to the Monetary Agreement in accordance with the Ad hoc arrangement of the Joint Committee on a request from the Holy See and Vatican City State on the inclusion of relevant rules applicable to entities carrying out financial activities on a professional basis Relevant parts of the following legal instruments Deadline for implementing 27 Council Directive 86/635/EEC of 8 December 1986 on the annual accounts and consolidated accounts of banks and other financial institutions (OJ L 372, 31.12.1986, p. 1). Amended by: 31 December 2016 (2) 28 Directive 2001/65/EC of the European Parliament and of the Council of 27 September 2001 (OJ L 283, 27.10.2001, p. 28). 29 Directive 2003/51/EC of the European Parliament and of the Council of 18 June 2003 (OJ L 178, 17.7.2003, p. 16). 30 Directive 2006/46/EC of the European Parliament and of the Council of 14 June 2006 (OJ L 224, 16.8.2006, p. 1). 31 Directive 2013/36/EU of the European Parliament and of the Council of 26 June 2013 on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms, amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (OJ L 176, 27.6.2013, p. 338). 31 December 2017 (2) 32 Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (OJ L 176, 27.6.2013, p. 1). Amended by: 31 December 2017 (2) 33 Commission Delegated Regulation (EU) 2015/62 of 10 October 2014 amending Regulation (EU) No 575/2013 of the European Parliament and of the Council with regard to the leverage ratio (OJ L 11, 17.1.2015, p. 37). Supplemented by: 31 December 2017 (3) 34 Commission Delegated Regulation (EU) No 241/2014 of 7 January 2014 supplementing Regulation (EU) No 575/2013 of the European Parliament and of the Council with regard to regulatory technical standards for Own Funds requirements for institutions (OJ L 74, 14.3.2014, p. 8), Amended by: 31 December 2017 (3) 35 Commission Delegated Regulation (EU) 2015/923 of 11 March 2015 amending Delegated Regulation (EU) No 241/2014 supplementing Regulation (EU) No 575/2013 of the European Parliament and of the Council with regard to regulatory technical standards for Own Funds requirements for institutions (OJ L 150, 17.6.2015, p. 1). 31 December 2017 (3) 36 Commission Delegated Regulation (EU) 2015/61 of 10 October 2014 to supplement Regulation (EU) No 575/2013 of the European Parliament and the Council with regard to liquidity coverage requirement for Credit Institutions (OJ L 11, 17.1.2015, p. 1). 31 December 2017 (3) 37 Regulation (EU) No 596/2014 of the European Parliament and of the Council of 16 April 2014 on market abuse (market abuse regulation) and repealing Directive 2003/6/EC of the European Parliament and of the Council and Commission Directives 2003/124/EC, 2003/125/EC and 2004/72/EC (OJ L 173, 12.6.2014, p. 1) and the related level 2 measures as appropriate Amended by: 30 September 2018 (4) 38 Regulation (EU) 2016/1033 of the European Parliament and of the Council of 23 June 2016 amending Regulation (EU) No 600/2014 on markets in financial instruments, Regulation (EU) No 596/2014 on market abuse and Regulation (EU) No 909/2014 on improving securities settlement in the European Union and on central securities depositories (OJ L 175, 30.6.2016, p. 1). Supplemented by: 30 September 2018 (5) 39 Commission Implementing Directive (EU) 2015/2392 of 17 December 2015 on Regulation (EU) No 596/2014 of the European Parliament and of the Council as regards reporting to competent authorities of actual or potential infringements of that Regulation (OJ L 332, 18.12.2015, p. 126). 30 September 2018 (4) 40 Commission Delegated Regulation (EU) 2016/522 of 17 December 2015 supplementing Regulation (EU) No 596/2014 of the European Parliament and of the Council as regards an exemption for certain third countries public bodies and central banks, the indicators of market manipulation, the disclosure thresholds, the competent authority for notifications of delays, the permission for trading during closed periods and types of notifiable managers' transactions (OJ L 88, 5.4.2016, p. 1). 30 September 2018 (4) 41 Directive 2014/57/EU of the European Parliament and of the Council of 16 April 2014 on criminal sanctions for market abuse (market abuse directive) (OJ L 173, 12.6.2014, p. 179). 30 September 2018 (4) Legislation on collection of statistical information 42 Guideline ECB/2013/24 of the European Central Bank of 25 July 2013 on the statistical reporting requirements of the European Central Bank in the field of quarterly financial accounts (OJ L 2, 7.1.2014, p. 34). Amended by: 31 December 2016 (2) 43 Guideline (EU) 2016/66 of the European Central Bank of 26 November 2015 amending Guideline ECB/2013/24 on the statistical reporting requirements of the ECB in the field of quarterly financial accounts (ECB/2015/40) (OJ L 14, 21.1.2016, p. 36). 31 March 2017 (4) 44 Regulation (EU) No 1071/2013 of the European Central Bank of 24 September 2013 concerning the balance sheet of the monetary financial institutions sector (ECB/2013/33) (OJ L 297, 7.11.2013, p. 1). Amended by: 31 December 2016 (2) 45 Regulation (EU) No 1375/2014 of the European Central Bank of 10 December 2014 amending Regulation (EU) No 1071/2013 concerning the balance sheet of the monetary financial institutions sector (ECB/2013/33) (ECB/2014/51) (OJ L 366, 20.12.2014, p. 77). 46 Regulation (EU) No 1072/2013 of the European Central Bank of 24 September 2013 concerning statistics on interest rates applied by monetary financial institutions (ECB/2013/34) (OJ L 297, 7.11.2013, p. 51). Amended by: 31 December 2016 (2) 47 Regulation (EU) No 756/2014 of the European Central Bank of 8 July 2014 amending Regulation (EU) No 1072/2013 (ECB/2013/34) concerning statistics on interest rates applied by monetary financial institutions (ECB/2014/30) (OJ L 205, 12.7.2014, p. 14). 48 Guideline ECB/2014/15 of the European Central Bank of 4 April 2014 on monetary and financial statistics (OJ L 340, 26.11.2014, p. 1). Amended by: 31 December 2016 (2) 49 Guideline (EU) 2015/571 of the European Central Bank of 6 November 2014 amending Guideline ECB/2014/15 on monetary and financial statistics (ECB/2014/43) (OJ L 93, 9.4.2015, p. 82). 50 Guideline (EU) 2016/450 of the European Central Bank of 4 December 2015 amending Guideline ECB/2014/15 on monetary and financial statistics (ECB/2015/44) (OJ L 86, 1.4.2016, p. 42). 31 March 2017 (4) 51 Guideline (EU) 2017/148 of the European Central Bank of 16 December 2016 amending Guideline ECB/2014/15 on monetary and financial statistics (ECB/2016/45) (OJ L 26, 31.1.2017, p. 1). 1 November 2017 (5) (1) These deadlines were agreed by the Joint Committee of 2013. (2) These deadlines were agreed by the Joint Committee of 2014. (3) These deadlines were agreed by the Joint Committee of 2015. (4) These deadlines were agreed by the Joint Committee of 2016. (5) These deadlines were agreed by the Joint Committee of 2017. (*) Directive 2005/60/EC is repealed by Directive (EU) 2015/849 but remains in the annex until the deadline decided for the transposition of Directive (EU) 2015/849. (**) Commission Directive 2006/70/EC is repealed by Directive (EU) 2015/849 but remains in the annex until the deadline decided for the transposition of Directive (EU) 2015/849.